DETAILED ACTION
Claims 1, 3-5, and 7-9 are pending, and claims 1, 3-4, 7, and 9 are currently under review.
Claims 5 and 8 are withdrawn.
Claims 2 and 6 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Amendment
The amendment filed 11/05/2021 has been entered.  Claims 1, 3-5, and 7-9 remain(s) pending in the application.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of “including Ca, diffusion-alloyed powder…” in line 3 should be corrected to “including Ca and diffusion-alloyed powder…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN104907554, machine translation referred to herein) in view of Ramakrishnan (2013, Automotive applications of powder metallurgy) and Andersson (US 5,631,431), and alternatively over the aforementioned prior art and further in view of Ito et al. (US 2015/0285300).
Regarding claim 1, He et al. discloses a method of manufacturing an automotive bearing component from a sintered iron-based alloy [0008-0010, 0019]; wherein said method includes the steps of providing a pre-alloyed, diffusion bonded Fe-Cu alloy, followed by subsequent steps of molding and sintering said alloy [0012, 0014-0015].  He et al. further discloses that said pre-alloyed iron powder includes 1 to 25 weight percent Cu [0010].  In addition to 0.5 to 1 weight percent lubricant and 0.2 to 2 weight percent graphite, the examiner notes that the entire raw material powder of He et al. (ie. pre-alloyed powder+lubricant+graphite) will have a Cu ratio of up to approximately 24 weight percent as determined by the examiner, which overlaps with the instantly claimed Cu content [0014].  Furthermore, He et al. is silent regarding Cu inclusions from any other source, such that a ratio of the Cu from the pre-alloyed iron powder with respect to the Cu in the entire raw material powder in the disclosure of He et al. is 100%.
He et al. does not expressly teach including Ca in the raw material powder as claimed.  Andersson discloses that it is known to include 0.1 to 0.6 weight 
He et al. does not expressly teach a final porosity in the sintered alloy as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the alloy of He et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed porosity by controlling the Cu amount within the claimed ranges and subjecting the claimed powder mixture to an appropriate compaction pressure, and then sintering at 1102 to 1152 degrees C for 10 minutes to 2 hours [0026, 0046, fig.1 spec.].  
He et al. discloses a Cu amount that overlaps with the claimed Cu amount as stated above (see previous).  He et al. further teaches a substantially similar processing method of mixing, compaction at 600 MPa, and sintering at 1120 degrees C for 0.6 hours [0042-0043].  Since He et al. discloses an overlapping powder mixture composition and processing parameters that closely resemble that of the instant specification (and fall within the instantly claimed ranges of claims 3-4 below), an overlapping value porosity would have been expected or would have naturally flowed from the final sintered alloy of He eta l. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
Alternatively, He et al. does not teach a final porosity as claimed.  Ito et al. discloses a bearing component made from a sintered ferrous alloy [abstract, 
The aforementioned prior art discloses the shape of a bearing as stated above; however the aforementioned prior art does not expressly teach a valve guide orientation as claimed.  However, the examiner submits that one of ordinary skill would have recognized that valve guides in automotive engines contact oil, and thus are reasonably met by the bearings of the aforementioned prior art.  Furthermore, one of ordinary skill in the art would also recognize that the specific recitation of a valve guide is a prima facie obvious change in shape of the product absent concrete evidence or reasoning that the shape of a valve guide is patentably distinct or significant, especially in view of the disclosed structure of an oil bearing in automotive applications as taught by the aforementioned prior art.  See MPEP 2144.04.
Alternatively, the aforementioned prior art does not expressly teach a valve guide as claimed.  Ramakrishnan discloses that ferrous powder metallurgy parts are well known to be able to be used for a variety of automotive applications such as bearings parts and valve guides [p.495, p.499, sec.17.3.1].  In other words, the specific features of bearing parts and valve guides are disclosed by Ramakrishnan to be art-recognized equivalents in the scope of 
Regarding claims 3-4, the aforementioned prior art discloses the method of claim 1 (see previous).  He et al. further teaches sintering at 1120 degrees C for 0.6 hours, which falls within the instantly claimed ranges [0028].
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  He et al. further discloses that Ni can be included in an amount of down to zero percent (ie. not included), which overlaps with the instant claim because the examiner recognizes that a zero amount of Ni reasonably meets the limitation of being “free of Ni” as claimed [0010].
Regarding claim 9, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, He et al. discloses that a lubricant and graphite can be added to the raw material powder in amounts of 0.5 to 1 weight percent and 0.2 to 2 weight percent, respectively [0014].  The examiner further recognizes that the pre-alloyed iron powder would naturally be included as a balance, which corresponds to at least 97 weight percent of pre-alloyed iron powder as determined by the examiner.  This range is considered to be substantially close to the claimed range of 86% to 96.9% such that similar properties are exhibited.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.1% of iron powder would have any 
Alternatively, the examiner notes that the combined disclosure of He et al. and Andersson suggest adding a lubricant, graphite, and calcium fluoride in amounts of up to 1 weight percent, up to 2 weight percent, and up to 0.6 weight percent, respectively (see previous).  Thus, the remainder of pre-alloyed powder as suggested by the aforementioned prior art combination would naturally be included in an amount up at least 96.4 weight percent, which overlaps with the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).

Response to Arguments
The previous rejections over Maulik et al. have been withdrawn in view of applicants’ amendments and remarks.
Applicant's arguments, filed 11/05/2021, regarding the rejections over He et al. have been fully considered but they are not persuasive.
Applicant argues that the porosity of He et al. and the instant claim are different because Cu is not the only controlling factor in achieving the claimed porosity.  The examiner does not disagree with applicants’ reasoning pertaining to the effects of temperature, pressure, etc. on porosity.  However, upon further consideration, the examiner still considers that an overlapping porosity value 
Applicants’ arguments regarding the new limitations of Ca have been considered but are moot in view of the new grounds of rejection in view of Andersson.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734